Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, the limitation “an operation device that is operated by an operator to instruct an operation of each of the boom, the arm, and the bucket” has been interpreted under 112(f) as a means plus function limitation. This limitation has been interpreted as referring to an operation lever and its equivalents as disclosed in applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2  in line 8 recites the limitation "the target velocity." It is unclear which target velocity applicant is referring to since there are multiple target velocities.  
Allowable subject matter
Claims 1 and 3-4 are allowed. Regarding Claims 1 and 3-4 the following is an examiner’s statement of reasons for allowance: Shimano et al. et al. (20170268204 A1) teaches a construction machine comprising: a machine body (Fig 1); an articulated front work implement (Fig 1) disposed anterior to the machine body (Fig 1) and including a boom (6), an arm (7), and a bucket (8) (Fig 1); a plurality of hydraulic actuators (10-12) including a boom cylinder (10) that drives the boom (Fig 1), an arm cylinder (11) that drives the arm (Fig 1), and a bucket cylinder (12) that drives the bucket (Fig 1); an operation device (25) that is operated by an operator to instruct an operation of each of the boom, the arm, and the bucket; a boom posture sensor (16) that senses posture of the boom; an arm posture sensor (17) that senses posture of the arm; a bucket posture sensor (18) that senses posture of the bucket (Fig 2, par.0064); and a controller (26) that controls drive of the hydraulic actuators (10-12) in response to an operation of the operation device (25) (Fig 2), the controller (26) setting a leveling target surface (design plane 41 par.0074); determining target velocities (velocity limit) of the boom, the arm, and the bucket such that the bucket does not advance further down the leveling target surface (par.0075), and, the controller determines if leveling work is being performed (par.0098). However, the prior art remains silent regarding the following limitations:, wherein the controller being configured to calculate a front distance that represents a distance between a rotational pivot of the boom and a predetermined position in a back surface of the bucket, determine the target velocity of the bucket such that a velocity with which the bucket approaches the leveling target surface decreases with increasing values of the front distance, and, during the compaction work, notify the operator of details of an operation of the operation device, the details being used for achieving the target velocity of the bucket, or control drive of the hydraulic actuators so as to achieve the target velocity of the bucket.
Similarly, Yamagata et al. (US 5,735,065) and  ITO (US 11,001,985 B2) also teach similar devices that are pertinent to applicant’s claimed invention but remain silent on the above missing limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745